DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/905,922, filed on 08/06/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Chen et al. (7595981).  With respect to claim 1, Chen et al. discloses an electronic device assembly comprising: an electronic device body (1)  having a housing (11) and a first joining unit (112, 112a, 112a, 113, 114), wherein the first joining unit is disposed on the housing (11); and a detachable lens module (80) detachably assembled onto the housing (11) and having a second joining unit (83, 84, 85), wherein the first joining unit (112, 112a, 112a, 113, 114) is joined to the second joining unit (83, 84, 85) to electrically connect the detachable lens module (80) to the electronic device body (1).  With respect to claim 2, Chen et al. discloses the electronic device assembly according to claim 1, wherein the electronic device body (1) is a notebook computer or a tablet computer.  With respect to claim 6, Chen et al. discloses the electronic device assembly according to claim 1, wherein the housing (11) further has an accommodation slot (111), and the accommodation slot (111) is configured to accommodate the detachable lens module (80) when the detachable lens module (80) is not in use.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 3, patentability resides, at least in part, in the housing has a plurality of open holes, the first joining unit has a plurality of contacts disposed corresponding to the plurality of open holes, the second joining unit has a plurality of spring needles, and the plurality of spring needles are correspondingly inserted into the plurality of open holes to contact the plurality of contacts as claimed and including all of the other limitations of the base claim; as to claims 4 and 5, patentability resides, at least in part, in the housing has a recess, the first joining unit is a port disposed in the recess, the second joining unit is gold fingers, and the second joining unit is inserted into the recess to be joined to the first joining unit as claimed and including all of the other limitations of the base claims respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-11-23